Luke, J.
The bill of exceptions in this case shows that two separate oases against the same defendant were by consent tried together, and that there were two separate verdicts of guilty, and two judgments, and by one bill of exceptions the defendant seeks to have both of these judgments set aside. There is no authority of law for excepting in the same motion for a new trial to the rendition of two verdicts upon the trial of two separate criminal cases. See Fillingame v. State, 27 Ga. App. 764 (109 S. E. 916), and cases there cited.

Writ of error dismisse.1.


Broyles, C. J., and Bloodworth, J., concur.